UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 NANCY J. SWICK,
        Plaintiff,
               v.                                        Civil Action No. 18-1658 (JDB)
 UNITED STATES DEPARTMENT OF THE
 ARMY,
        Defendant.


                                         ORDER

      Upon consideration of [57] Defendant’s Second Renewed Motion for Summary Judgment,

and [60] Plaintiff’s Second Renewed Cross Motion for Summary Judgment, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that defendant’s summary judgment motion is GRANTED; and it is further

      ORDERED that plaintiff’s cross-motion for summary judgment is DENIED.

      SO ORDERED.


                                                                          /s/
                                                                   JOHN D. BATES
                                                              United States District Judge


Dated: March 15, 2022